UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
AJAX 2018–REO LLC, C/O
GREGORY FUNDING LLC,
                                                1:19-cv-1452
                        Plaintiff,              (GLS/ATB)

                  v.

ANTHONY ROSSLER et al.,

                   Defendants.
________________________________

                            SUMMARY ORDER

      Before the court is pro se defendant Anthony Rossler’s notice of

removal. (Dkt. No. 1.) For purposes of this Order only, Rossler’s motion

for leave to proceed in forma pauperis, (Dkt. No. 2), is granted. For the

reasons that follow, removal is not appropriate and the matter is remanded

back to “Glenville Town Court, Schenectady County.” (Dkt. No. 1 at 2.)

      “A case is removable when the initial pleading enables the defendant

to intelligently ascertain removability from the face of such pleading, so that

in its petition for removal, the defendant can make a short and plain

statement of the grounds for removal as required by 28 U.S.C. § 1446(a).”

Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 205-06 (2d Cir. 2001)

(internal quotation marks, alterations, and citation omitted). Once served
with a pleading that meets the requirements of § 1446(a), the defendant

must file a notice of removal within thirty days. See 28 U.S.C. § 1446(b).

“It is well-settled that the party asserting federal jurisdiction bears the

burden of establishing jurisdiction.” Blockbuster, Inc. v. Galeno, 472 F.3d

53, 57 (2d Cir. 2006) (citation omitted). “Section 1446 of Title 28 details

the procedure by which a defendant may seek to remove a civil action or

criminal prosecution from State court.” People v. Parenteau, No. 09-CV-

681, 2009 WL 2256924, at *3 (N.D.N.Y. July 28, 2009) (citation omitted).

“A successful petition for removal . . . must allege a proper basis for

removal under [S]ections 1441 through 1445 of Title 28.” Id. (citation

omitted). To remove a civil action from state court, a defendant:

            shall file in the district court of the United States for
            the district and division within which such action is
            pending a notice of removal signed pursuant to Rule
            11 of the Federal Rules of Civil Procedure and
            containing a short and plain statement of the grounds
            for removal, together with a copy of all process,
            pleadings, and orders served upon such defendant or
            defendants in such action.

28 U.S.C. § 1446(a) (emphasis added). Although the failure to file all of

the state court papers may be curable in certain instances, such failure

may require remand. See Tanner v. Heffernan Ins. Brokers, No. 6:19-cv-


                                        2
00255, 2019 WL 1791518, at *5 (N.D.N.Y. Apr. 24, 2019) (discussing a

split in the Second Circuit as to whether the failure to file all of the papers

is a jurisdictional defect or whether it is curable).

      Here, Rossler’s notice of removal does not comply with § 1446(a),

because he did not file with the notice of removal “a copy of all process,

pleadings, and orders served upon such defendant or defendants in such

action.” In fact, all that Rossler attaches to his notice of removal is a civil

cover sheet. Failure to file all—or in this case, any—of the state court

papers is problematic for several reasons.

      First, although Rossler states that he “was served . . . during the last

month, 2019,” (Dkt No. 1 at 3), without copies of the papers that were

served upon Rossler, the court is unable to determine whether his notice of

removal is timely. In any event, even assuming Rossler’s notice was

timely, in solely reviewing the notice without any additional papers, the

court cannot ascertain whether jurisdiction exists. See 14C Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 3733 (Rev. 4th

ed. 2019) (“Although Section 1446(a) is designed to simplify the statement

of the grounds for removal, the removal notice must make the basis for

federal jurisdiction clear, and contain enough information so that the district

                                        3
judge can determine whether jurisdiction exists.” (citations omitted)).

Section 1332(a) sets forth the requirements for diversity jurisdiction, and,

although Rossler claims that the amount in controversy exceeds $75,000,

he has not provided sufficient facts to establish that all of the parties are

diverse.1 Similarly, Rossler has not sufficiently shown that § 1331 federal

question subject matter jurisdiction exists.

      Finally, although Rossler states that the court has jurisdiction under

§ 1443(1), (Dkt. No. 1 at 3), removal pursuant to that section requires the

satisfaction of a two-pronged test. See Village of Port Chester v. Port

Chester Yacht Club, Inc., 598 F. Supp. 663, 665 (S.D.N.Y. 1984) (citing

Johnson v. Mississippi, 421 U.S. 213, 219-22 (1975)). “First, the right

denied the removal petitioner must arise under federal law providing

specific civil rights stated in terms of racial equality. Second, the removal

petitioner must be denied or unable to enforce the specified federal rights

in the state courts.” Id. Rossler has made no such showing here. Thus,



       1
           “In cases where removal is based upon diversity, the facts required to support
the removal petition include the amount in controversy and the address of each party.”
Tanner, 2019 WL 1791518, at *4 (N.D.N.Y. Apr. 24, 2019) (citation omitted).
However, here, in the civil cover sheet, Rossler simply checked the box that defendant
is a “citizen of this state” and that plaintiff is “incorporated and principal place of
business is another state.” (Dkt. No. 1, Attach. 1.)

                                           4
even if the court were to ignore the removal procedure pursuant to

§ 1446(a), Rossler has not sufficiently alleged or shown a basis for the

court’s jurisdiction.

      As such, the matter is remanded back to “Glenville Town Court,

Schenectady County,” in which Rossler states the action was originally

commenced. (Dkt. No. 1 at 2.)

      Accordingly, it is hereby

      ORDERED that this matter be REMANDED to Glenville Town Court,

Schenectady County; and it is further

      ORDERED that the Clerk transmit a copy of this Summary Order to

the Clerk of the Glenville Town Court, Schenectady County; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

December 18, 2019
Albany, New York




                                        5
